Title: To John Adams from François Adriaan Van der Kemp, 16 November 1824
From: Van der Kemp, François Adriaan
To: Adams, John




My Dear and Respected Frend!
Olden barneveld 16 Nov. 1824


I delay’d to write you a few lines—to congratulate you cordially on the happy arrival of the 30th of Oct—and join your Relatives and frends in celebrating the anniversary of your 89 Birthday fostering the hope, that before this time I might have Seen a happy desired conclusion in our Legislature—with regard to the Presidential election—But the caucus-cabal thus far disappointed me in my ardent wishes—yet, I foster Some faint hope.
The Almighty continue to favour you with the choice of his blessings—Be your last days your best days! and yet, Should it please Providence—that in one respect—the effort of the Sincere frends of their country Should be frustrated—then my worthy frend—Sua Se virtute involuens—would Submits to that Being—who directs all human affairs for the best, and consider with me, that it is worthier, and more enviable, to deserve the Highest Station in our Land, than to possess it.
I received from my frend P. Vreede—his Second and last essay on commerce and National industry—It is a masterly performance—It is approved by the King and his ministers, and applauded generally by the wise and the good—I renewed my request to my frend to Send you a copy of it—and another to Prof Everett in the hope to See it here reviewed. It is the French translation which I wished to be convey’d. It might be useful to our countrÿ.
I am nearly at a loss—how to write with propriety to a frend, whom I So highly respect—but—I know—He Shall rather pity than blame me, if he knew, that I am nearly oppressed by grief. Monday I received the distressful tiding of the death of a man—whom I loved and respected—Prof J. Keimper at Leyden—He had been at Supper at his frend Prof van der Palm, left his house half after eleven and died—under his own roof—at two a clock—He is generally bewailed—It is an irreparable loss for his country and Leyden’s University—I Send an Extract of the Amst. gazette to Mrs Quincy.
This morning I received the tiding, that my worthy frend Judge M. Miller is no more—How frail is human happiness—the best of it is a blooming flower fading before night. May your Children be Spared!—May they continue a lasting wreath around your Silver hairs! May they perpetuate the name of Adams—with full glory to the latest Posterity.
I am confident—I Shall never loose any Share in your friendship—but possess it till your last breath—if my days are So far prolonged—while I remain with the profoundest respect and warmest affection / My Dear and respected frend! / Your affectionate and / Obliged frend!

Fr. Adr. van der Kemp




